                                       400 E. Palm Avenue
                                        Tampa, FL 33602
                                      Office: (813) 839-5708
                                       Fax: (813) 831-5043

                                          May 19, 2021
Judge Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
                                                                 MEMO ENDORSED
New York, NY 10007

Re:    Arnold and Ruth Ann Pritt v. Air & Liquid Systems Corporation, et al.
       1:19-civ-10651 (KPF)

Dear Hon. Judge Failla:

       I represent Plaintiffs Arnold and Ruth Ann Pritt in the above-referenced matter. Pursuant
to your Individual Rules of Practice in Civil Cases, and following a conferral with counsel for
General Electric Company in this matter, Plaintiffs hereby request the Court’s guidance on
whether to file Export Controlled documentation as exhibits in support of Plaintiffs’ Sur-Reply
Memorandum In Opposition to Defendant General Electric Company’s Motion for Summary
Judgement (ECF 110), or in the alternative, file them under seal.

        Attached to this letter is a copy of a Joint Motion for Entry of Stipulated Protective Order
(hereinafter, “Order”), proposed and drafted by Defendant, ViacomCBS Inc. (“Westinghouse”).
Plaintiffs’ counsel signed the drafted Order on January 14, 2021 and returned it to Westinghouse.
To date, the Order has not been filed with this Court.

        On January 15, 2021, Westinghouse provided diagrams of turbine generators at issue in
this case as “Export Controlled” documents, pursuant to the drafted Order. However, the exact
same diagrams were subsequently publicly disclosed as Exhibits to General Electric Company’s
Motion to Exclude the Testimony of Francis Burger filed on March 2, 2021 (ECF 93). Conferral
with defense counsel for General Electric and Westinghouse confirmed that this was an
unintentional error. It does not appear that the documents were publicly filed in any other
instance.

        As such, the issue of whether Plaintiffs may file the documents under seal, or whether
their prior disclosure invalidates the parties’ stipulation, seems to be a matter for the Court to
decide. Plaintiffs have no issue with filing the records under seal. The diagrams play a critical
 role in Plaintiffs’ ability to effectively respond to Defendant’s Motion for Summary Judgement,
 and Plaintiffs respectfully request the Court’s guidance on which filing method to use. Copies of
 the documents in question shall be forwarded to the Court via email upon the filing of this letter,
 pursuant to your Individual Rules of Practice.

         Thank you for your consideration of this request.

         Respectfully submitted,

         VINSON LAW, P.A.
 By:     /s/ Mark Alonzo
         Mark Alonzo
         Counsel for Plaintiffs
         Admitted pro hac vice

 cc:     Via ECF to all counsel of record


The Clerk of Court is directed to change the security level of
docket entry 95 attachments 11, 12, 13, 15, 16, 18, 19, 20, 22, 23,
24, 25, 26, and 27 to be viewable to the Court and the parties only.

Henceforth the parties are directed to file any export controlled
documents under seal.



Dated:     May 19, 2021                                  SO ORDERED.
           New York, New York



                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
